UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

MICHAEL J. SPERDUTI,

                           Plaintiff,

v.                                                     1:18-CV-0527
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    MARY ELLEN GILL, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            DENNIS CANNING, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               JAMES DESIR, ESQ.
 Counsel for Defendant                                 JOHN FISCHER, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. §

405(g). The matter is presently before the court on the parties’ cross-motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        A.      Factual Background

        Plaintiff was born in 1985. (T. 250.) He completed the 11th grade. (T. 180,

378.)1 Generally, Plaintiff’s alleged disability consists of attention deficit hyperactivity

disorder (“ADHD”), learning disabilities, and lower back problems. (T. 377.) His alleged

disability onset date is September 22, 2003. (T. 250.) 2 His date last insured is June 30,

2010. (Id.) Plaintiff has no past relevant work. (T. 22.)

        B.      Procedural History

        On August 13, 2014, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II, Supplemental Security Income (“SSI”) under Title XVI of the

Social Security Act. (T. 250.) Plaintiff’s applications were initially denied, after which he

timely requested a hearing before an Administrative Law Judge (“the ALJ”). On May 19,

2017, Plaintiff appeared before the ALJ, Maria Herrero-Jaarsma. (T. 167-225.) On July

20, 2017, ALJ Herrero-Jaarsma issued a written decision finding Plaintiff not disabled

under the Social Security Act. (T. 8-29.) On March 12, 2018, the Appeals Council

(“AC”) denied Plaintiff’s request for review, rendering the ALJ’s decision the final

decision of the Commissioner. (T. 1-7.) Thereafter, Plaintiff timely sought judicial

review in this Court.

        C.      The ALJ’s Decision




        1         There are also school records for an individual with the same name as Plaintiff indicating
the individual graduated from high school in June of 1978. (T. 360-361.) These records clearly pertain to
a different individual because Plaintiff was born in 1985. (T. 250.)

         2      Plaintiff previously received child’s supplemental security income benefits, which ceased
in April 2005 upon redetermination when Plaintiff reached age 18. (T. 374.) Plaintiff did not appeal the
April 2005 determination. (Id.) Therefore, the ALJ made a determination of whether Plaintiff was
disabled as of May 1, 2005.

                                                     2
       Generally, in her decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 13-24.) First, the ALJ found Plaintiff met the insured status

requirements through June 30, 2010 and Plaintiff had not engaged in substantial gainful

activity since May 1, 2005. (T. 13.) Second, the ALJ found Plaintiff had the severe

impairments of: ADHD; borderline intellectual functioning; impulse control disorder; an

anxiety disorder; social anxiety; low back pain; bilateral ankle tendonitis; and right wrist

pain. (T. 14.) Third, the ALJ found Plaintiff did not have an impairment that meets or

medically equals one of the listed impairments located in 20 C.F.R. Part 404, Subpart P,

Appendix. 1. (Id.) Fourth, the ALJ found Plaintiff had the residual functional capacity

(“RFC”) to perform:

       light work as defined in [20 C.F.R. §§ 404.1567(b) and 416.967(b)] except
       he can frequently push and pull. He also can frequently climb ramps and
       stairs. [Plaintiff] can occasionally climb ladders, stoop (i.e., bend at the
       waist), kneel, crouch (i.e., bend at the knees), and crawl. He can frequently
       reach including overhead, handle including grasping, turning, and twisting
       objects, finger including fine manipulation, and feel with bother upper
       extremities. [Plaintiff] has no visual and communicative limitations. He
       should avoid exposure to extreme cold, extreme heat, wetness, and
       humidity. He is able to understand, carry out, and remember simple, routine
       and repetitive tasks defined as work that requires doing the same tasks
       everyday with little variation in location, hours or tasks and involving only
       simple, work-related decisions. [Plaintiff] can work in a low stress
       environment (i.e., one with no supervisory responsibilities; no work at
       production rate pace, no fast-moving assembly line-type work, no
       independent decision-making except with respect to simple, routine
       decisions, and no more than occasional changes in work routines,
       processes, or settings). In addition, he can perform work that would not
       require a high level of attention to detail or work that would not require
       following written instructions unless there was a close supervision (i.e., a
       supervisor explaining the instructions in detail at the start of the job). Verbal
       instructions are the preferred method for [Plaintiff] to receive instructions.
       [Plaintiff] may need to request assistance of supervisors. He can perform
       jobs that involve no more than occasional contact and interaction with
       supervisors, co-workers, and the public. [Plaintiff] can be around coworkers
       throughout the day, but cannot perform tandem job tasks requiring
       cooperation with coworkers.

                                              3
(T. 16-17.) Fifth, the ALJ determined Plaintiff had no past relevant work; however, there

were jobs that existed in significant numbers in the national economy Plaintiff could

perform. (T. 22-23.)

II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.     Plaintiff’s Arguments

       Plaintiff makes one argument in support of his motion for judgment on the

pleadings. Plaintiff argues the ALJ committed legal error in formulating an RFC

determination absent a medical opinion and failed to provide sufficient analysis

connecting the evidence in the record to the RFC determination. (Dkt No. 14 at 11-13.)

       B.     Defendant’s Arguments

       In response, Defendant makes one argument. Defendant argues the ALJ’s RFC

determination was based on the record as a whole and included the credible limitations

that Plaintiff alleged. (Dkt. No. 19 at 11-22.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

                                              4
deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability




                                             5
        The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court has recognized the validity of this

sequential evaluation process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct.

2287 (1987). The five-step process is as follows:

        (1) whether the claimant is currently engaged in substantial gainful activity;
        (2) whether the claimant has a severe impairment or combination of
        impairments; (3) whether the impairment meets or equals the severity of the
        specified impairments in the Listing of Impairments; (4) based on a ‘residual
        functional capacity’ assessment, whether the claimant can perform any of
        his or her past relevant work despite the impairment; and (5) whether there
        are significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's residual functional capacity, age,
        education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        The RFC is an assessment of “the most [Plaintiff] can still do despite [his]

limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1)3. The ALJ is responsible for

assessing Plaintiff’s RFC based on a review of relevant medical and non-medical

evidence, including any statement about what Plaintiff can still do, provided by any

medical sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c), 416.927(d),

416.945(a)(3), 416.946(c). Although the ALJ has the responsibility to determine the

RFC based on all the evidence in the record, the burden is on Plaintiff to demonstrate

functional limitations that preclude any substantial gainful activity. Id. §§ 404.1512(c),




         3        Effective March 27, 2017, many of the regulations cited herein have been amended, as
have Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was
filed before the new regulations and SSRs went into effect, the court reviews the ALJ's decision under the
earlier regulations and SSRs.


                                                    6
404.1527(e)(2), 404.1545(a), 404.1546(c), 416.912(c), 416.927(e)(2), 416.945(a),

416.946(c).

       Plaintiff asserts the ALJ’s RFC determination was the product of legal error

because the ALJ failed to provide significant weight to any of the medical opinions

provided and therefore improperly substituted her own lay judgment for medical

expertise. (Dkt. No. 14 at 11-13.)

       Contrary to Plaintiff’s assertion, an ALJ’s RFC determination is not fatally flawed

merely because it was formulated absent a medical opinion. The Second Circuit has

held that where, “the record contains sufficient evidence from which an ALJ can assess

the [plaintiff’s] residual functional capacity, a medical source statement or formal

medical opinion is not necessarily required.” Monroe v. Comm'r of Soc. Sec., 676 F.

App'x 5, 8 (2d Cir. 2017) (internal quotations and citation omitted); see Matta v. Astrue,

508 F. App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision, he was

entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.”). Therefore, Plaintiff’s assertion that the ALJ’s

RFC determination was the product of legal error because it was not supported by a

specific medical opinion is without merit.

       Plaintiff further asserts the ALJ’s RFC was legally insufficient and not supported

by substantial evidence because the ALJ merely summarized the evidence in the record

and failed to provide an analysis connecting the evidence to her RFC determination.

(Dkt. No. 14 at 11-12.) To be sure, remand may be appropriate, where an ALJ fails to

assess Plaintiff’s “capacity to perform relevant functions, despite contradictory evidence



                                             7
in the record, or where other inadequacies in the ALJ's analysis frustrate meaningful

review.” Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013). In other words, “the ALJ

must simply explain the link between his RFC assessment and the record evidence

supporting that assessment.” Paul v. Colvin, No. 15-CV-310, 2016 WL 6275231, at *2

(W.D.N.Y. Oct. 27, 2016).

        Contrary to Plaintiff’s assertion, the ALJ’s decision provided a clear connection

between the medical, and other, evidence in the record and her ultimate RFC

determination. Here, the ALJ thoroughly summarized Plaintiff’s testimony. (T. 17-18.)

The ALJ then summarized the evidence in the record pertaining to Plaintiff’s physical

and mental impairments, including treatment. (T. 18-20.) The ALJ summarized

Plaintiff’s employment history, including Plaintiff’s work with a job coach. (T. 20.) The

ALJ summarized opinion evidence, medical and lay, and afforded the opinions specific

weight. (T. 21-22.) 4

        In formulating her physical RFC determination, the ALJ noted none of Plaintiff’s

physical impairments caused “more than minimal limitations for at least 12 consecutive

months”; however, the ALJ “gave [Plaintiff] the benefit of the doubt.” (T. 20.) Plaintiff

does not question the ALJ’s determination that none of his physical impairments met the

duration requirement. See 20 C.F.R. §§ 404.1509, 416.909 (“Unless your impairment is

expected to result in death, it must have lasted or must be expected to last for a

continuous period of at least 12 months. We call this the duration requirement.”).

Despite finding that none of Plaintiff’s physical impairments met the durational




        4        Plaintiff does not assert the ALJ erred in weighing the medical and lay opinion evidence
in the record. (Dkt. No. 14.)

                                                    8
requirement, the ALJ limited Plaintiff to light work with additional non-exertional

limitations.

       The ALJ noted she included environmental limitations to account for Plaintiff’s

asthma. (T. 20.) The ALJ further noted her RFC was supported by Plaintiff’s activities

such as swimming, walking, hiking and camping. (Id.) Plaintiff does not assert the ALJ

erred in her assessment of Plaintiff’s activities of daily living.

       Consultative examiner, Hongbiao Liu, M.D., examined Plaintiff and provided a

medical source statement. (T. 640-643.) Dr. Liu opined Plaintiff had “no limitation for

routine activities.” (T. 643.) Dr. Liu opined Plaintiff “should avoid dust and other

irritating factors to limit asthma attacks.” (Id.)

       Therefore, contrary to Plaintiff’s assertion, the ALJ’s decision contained a

narrative linking the evidence in the record to her physical RFC determination. The

ALJ’s physical RFC was more restrictive than Dr. Liu’s medical opinion and supported

by the evidence as outlined by the ALJ. Further, Plaintiff fails to provide any evidence in

the record to support a more restrictive RFC.

       The ALJ’s mental RFC was also proper and supported by substantial evidence.

Although no medical source provided an opinion mirroring the ALJ’s mental RFC

determination, the ALJ provided sufficient analysis to enable meaningful review. See

Cichocki, 729 F.3d at 177 (ALJ need not engage in a function-by-function analysis

where the ALJ’s step four analysis affords an “adequate basis for meaningful judicial

review”).

       The ALJ noted evidence in the record indicating Plaintiff’s difficulty obtaining

work due to poor reading abilities as well as “ramifications from prison and various



                                                9
psychological problems including impulse control disorder and an anxiety disorder.” (T.

19, 600.) The ALJ also noted job coach observations that Plaintiff caught on quickly,

did well with “general labor” type jobs that required repetition and did not involve

working with the public. (T. 20, 557-558, 567.) The ALJ relied on records indicating

Plaintiff’s employment ceased due to problems with attendance or incarceration. (T.

20.) The ALJ specifically noted employment ending in January of 2014 due to alleged

back problems; however, treatment records from October 2013 through January 2014

did not indicate complaints or treatment for back problems. (Id.)

       Elshwere in her decision the ALJ outlined evidence in the record which she relied

upon and ultimately supported her mental RFC determination for simple routine

repetitive work with additional limitations. The ALJ noted Plaintiff obtained an IEP

diploma. (T. 517.) Plaintiff stated he could follow verbal instructions but had problems

following written instructions. (T. 15, 402.) Records show Plaintiff had trouble following

multi-step instructions and required specialized instructional methods to learn new skills.

(T. 15, 236-237.)

       Regarding social functioning, the ALJ noted Plaintiff got along with family,

friends, neighbors, and authority figures. (T. 15, 401, 403.) Plaintiff socialized with

friends and kept in touch with family. (T. 15, 191-192, 632-633.) Job coaches observed

Plaintiff interacted appropriately with co-workers. (T. 15, 518, 548-554.)

       Plaintiff testified he had difficulty concentrating for long periods and completing

tasks due to being distracted. (T. 402.) However, he could watch TV, listen to the

radio, and drive a car. (T. 16, 401, 641.) Plaintiff could cook simple meals, clean the

house, do laundry, wash dishes, and shop. (T. 156, 399, 632, 641.)



                                             10
       Consultative examiner, Janine Ippolito, Psy.D., examined Plaintiff and provided a

medical source statement. (T. 630-634.) Despite borderline intelligence concerns, Dr.

Ippolito opined Plaintiff was able to follow and understand simple directions and

instructions, perform simple tasks independently, maintain attention and concentration,

maintain a regular schedule, learn new tasks, perform complex tasks independently,

make appropriate decisions, relate adequately with others, and appropriately deal with

stress. (T. 633.) The ALJ afforded Dr. Ippolito’s opinion “partial weight.” (T. 22.) A

non-examining Stage agency medical consultant, H. Tzetzo, reviewed the evidence in

the record, and despite some moderate and marked limitations, opined the “totality of

the evidence suggests that [Plaintiff] would be able to do simple work.” (T. 649.) The

ALJ afforded Dr. Tzetzo’s opinion “minimal weight” because she did not examine

Plaintiff and lacked a longitudinal history with Plaintiff. (T. 22.) The ALJ also noted the

opinions of vocational rehabilitations counselors who indicated Plaintiff was “Most

Significantly Disabled.” (T. 21.) The ALJ afforded these opinions reduced weight

because the opinions were not supported by clinical findings or other documented

medical evidence and were non-specific. (Id.) Plaintiff does not assert the ALJ erred in

weighing the medical opinion evidence provided by Drs. Ippolito and Tzetzo, nor does

Plaintiff argue the ALJ erred in weighing the opinions provided by the job coaches.

(Dkt. No. 14.)

       Although the ALJ afforded the consultative medical examiners’ opinions partial

and minimal weight, the opinions were not inconsistent with the ALJ’s mental RFC

determination. Overall, the ALJ’s mental RFC determination was more restrictive than




                                             11
the doctors’ opinions and accounted for limitations testified to by Plaintiff and observed

by Plaintiff’s job coaches.

          The ALJ’s mental RFC determination was supported by the medical, and other

evidence, as outline above. Although the mental RFC does not mirror any one medical

opinion, the RFC is supported by the evidence as a whole. Further, the ALJ’s decision

contained sufficient analysis to provide meaningful review. As with Plaintiff’s physical

RFC, Plaintiff’s mental RFC is more restrictive than any medical opinion provided, and

Plaintiff fails to provide any evidence in the record of greater limitations than imposed by

the ALJ. Therefore, the ALJ’s properly assessed Plaintiff’s RFC and her determination

was supported by substantial evidence. The ALJ’s determination is upheld.

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 14) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 15)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          July 11, 2019




                                             12
